  Case 17-31328        Doc 36    Filed 10/15/18 Entered 10/15/18 15:42:28             Desc Main
                                   Document     Page 1 of 2



SO ORDERED.

SIGNED this 15 day of October, 2018.




                                                    James P. Smith
                                          Chief United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           FOR MIDDLE DISTRICT OF GEORGIA
                                   ATHENS DIVISION


IN RE:                                              Case No. 17-31328

STEWART W. BUTLER,                                  Chapter 13

            Debtor.
______________________________________/


         CONSENT ORDER ON OBJECTION TO NOTICE OF POST-PETITION
           MORTGAGE FEES, EXPENSES AND CHARGES (DOC. NO. 32)

         The Debtor named above having filed an objection to the Notice of Postpetition

Mortgage Fees, Expenses and Charges filed by UMB BANK, National Association, not in its

individual capacity, but solely as legal title Trustee of LMAT Legal Title Trust 2014-RPL1 (hereafter

“the Bank”), and that matter having been set for hearing on October 17, 2018, Debtor seeking to

reduce the fees as noticed in Docket Entry 28, the Debtor and the Bank have agreed and consented

to the following:
  Case 17-31328      Doc 36      Filed 10/15/18 Entered 10/15/18 15:42:28    Desc Main
                                   Document     Page 2 of 2


       IT IS HEREBY ORDERED that the Post-Petition Mortgage Fees, Expenses and Charges

in the amount of $914.00 will be reduced to $364.00.

       FURTHER ORDERED that each party shall bear its own attorney’s fees and costs

incurred in connection hereto.


                                    END OF DOCUMENT.


PREPARED BY:

/s/ Radha Gordon____________
Radha Gordon, Bar No. 347192
Attorney for Respondent, UMB Bank, N.A.
Aldridge | Pite, LLP
Fifteen Piedmont Center
3575 Piedmont Rd. NE, Suite 500
Atlanta, GA 30305
Phone: (404) 994-7400



CONSENTED TO BY:

/s/ _Willie J. Woodruff, Jr.,______with express permission
Willie J. Woodruff, Jr., Bar no. 775212
Attorney for Debtor/Movant
P.O. Box 507
47 West Doyle Street
Toccoa, GA 30577
(706) 886 - 7553



/s/_Tony Coy ___________with express permission
Tony Coy
Chapter 13 Trustee
P.O. Box 954
Macon, GA 31202
(478) 742 - 8706
